Title: From Thomas Jefferson to Benjamin H. Latrobe, 28 February 1804
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


               
                  Dear Sir
                  Washington Feb. 28. 04.
               
               I am sorry the explanations attempted between Dr. Thornton & yourself on the manner of finishing the chamber of the house of representatives have not succeeded. at the original establishment of this place advertisements were published many months offering premiums for the best plans for a Capitol and President’s house. many were sent in. a council was held by Genl. Washington with the board of Commissioners, and after very mature examination two were preferred and the premiums given to their authors Doctr. Thornton & Hobens, and the plans were decided on. Hobens’s has been executed. on Dr. Thornton’s plan of the Capitol the North wing has been executed, and the South raised one story. in order to get along with any public undertaking it is necessary that some stability of plan be observed. nothing impedes progress so much as perpetual changes of design. I yield to this principle in the present case more willingly because the plan begun for the Representative room will in my opinion be more handsome and commodious than any thing which can now be proposed on the same area. and tho the Spheroidical dome presents difficulties to the Executor, yet they are not beyond his art, and it is to overcome difficulties that we employ men of genius. while however I express my opinion that we had better go through with this wing of the Capitol on the plan which has been settled, I would not be understood to suppose there does not exist sufficient authority to controul the original plan in any of it’s parts, and to accomodate it to changes of circumstances. I only mean that it is not adviseable to change that of this wing in it’s present stage. tho’ I have spoken of a Spheroidical roof, that will not be correctly the figure. every rib will be a portion of a circle of which the radius will be determined by the span and rise of each rib. would it not be best to make the internal columns of well burnt bricks moulded in portions of circles adapted to the diminution of the columns. Ld. Burlington in his notes on Palladio tells us that he found most of the buildings erected under Palladio’s direction & described in his architecture to have their columns made of brick in this way and covered over with stucco. I know an instance of a range of 6. or 8. columns in Virginia, 20. f. high well proportioned and properly diminished, executed by a common bricklayer. the bases & Capitals would of course be of hewn stone. I suggest this for your consideration, and tender you my friendly salutations.
               
                  Th: Jefferson
               
            